Citation Nr: 0112487	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-16 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for peptic ulcer 
disease.

2. Entitlement to service connection for hypertension with 
hypertensive cardiovascular disease.

3. Entitlement to service connection for bronchitis.

4. Entitlement to service connection for hemorrhoids.

5. Entitlement to service connection for residuals of a 
laceration of the left thumb.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission

INTRODUCTION

In his substantive appeal, VA Form 9, dated in July 2000, the 
veteran appears to raise claims for benefits based on his 
daughter's birth defect alleged to be due to his exposure to 
Agent Orange and for lymphatic gland swelling, also claimed 
as a residual of Agent Orange exposure.


REMAND

The veteran had active duty from September 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In his substantive appeal, the veteran for the first time 
maintained that hypertension with hypertensive cardiovascular 
disease, bronchitis, and peptic ulcer disease were the 
consequence of his exposure to Agent Orange in Vietnam. This 
assertion has not been addressed by the RO. He reported that 
he would be requesting an Agent Orange examination.

The veteran also related that he had undergone a 
hemorrhoidectomy at the VA Medical Center (VAMC) in Temple, 
Texas, in April 2000. Finally, although service connection 
for residuals of a right thumb laceration was denied by the 
RO in February 1999, the veteran alleges that it was his left 
thumb which was lacerated while he was stationed in Vietnam.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2. The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for the disabilities at issue 
since February 1999. Specifically, copies 
of the summary of the veteran's 
hospitalization at the VAMC, Temple, 
Texas, in April 2000 and the report of any 
Agent Orange examination conducted should 
be secured. When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.

3. If, and only if, supporting evidence 
from service records or other sources 
serves to establish that peptic ulcer 
disease, hypertension with hypertensive 
cardiovascular disease, or bronchitis may 
have had its onset in service or may be 
otherwise related thereto, including as a 
consequence of Agent Orange exposure, the 
veteran should be scheduled for a VA 
examination by an appropriate 
specialist(s). All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail. The examiner(s) 
should provide an opinion as to the 
likelihood that the disability in 
question had its onset in service or 
otherwise is related thereto, including 
as a residual of Agent Orange exposure. 

The claims file, including a copy of this 
remand, should be made available to the 
examiner(s) before the examination(s), for 
proper review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

4. The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of any current hemorrhoid 
condition. All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail. The examiner should 
provide an opinion as to the likelihood 
that a chronic hemorrhoid condition had 
its onset in service or otherwise is 
related thereto. 

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

5. The veteran should be scheduled for a 
VA orthopedic examination. All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail. The examiner should 
provide an opinion as to the likelihood 
that the veteran has residuals of an 
inservice laceration of the left thumb. 

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

6. Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





